DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I including claims 1-11 in the reply filed on April 25, 2022 is acknowledged. Claims 12-20 have been withdrawn. A complete examination of claims 1-11 is provided below. 
Specification
The abstract of the disclosure is objected to because it appears to contain a typographical error in the following line, “and a separately formed insert member at least partially embedded in the polymer body, the insert member being less translucent that the polymer body and formed to mimic a physical trauma in the fishing lure.” It is believed the line is intended to read “less translucent than the polymer body.” Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because as currently drafted, paragraph 0006 appears to contain a typographical error in the following line, “and a separately formed insert member at least partially embedded in the polymer body, the insert member being less translucent that the polymer body and formed to mimic a physical trauma in the fishing lure.” It is believed the line is intended to read “less translucent than the polymer body.”  Appropriate correction is required.
Claim Objections
Claim 1 is objected to because as currently drafted, it appears to contain a typographical error in the following line, “the insert member being less translucent that the polymer body.” It is believed the line is intended to read “the insert member being less translucent than the polymer body.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For examination purposes, the claims will be treated on their merits and evaluated as best understood by the Examiner. 
Claim 1 recites the limitation, “the insert member being less translucent that the polymer body.” It is believed the limitation is intended to read, “the insert member being less translucent than the polymer body”. 
As currently drafted, the limitation “the insert member is less translucent than the polymer body” is unclear. If an object is translucent then some light can pass through the object, but is diffused such that a detailed object could not easily be differentiated on the other side. Therefore, it is unclear if the insert member allows for more or less light to pass through in comparison to the polymer body. As best understood by the examiner, the insert allows less (or no) light to pass through in comparison to the polymer body. 
Additionally, the term “less translucent” is a relative term which renders the claim indefinite. The term “less translucent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. More specifically, it is unclear to what degree the insert is “less translucent” than the polymer body. 
Claim 5 recites the limitation, “wherein the insert member has a darker color than the polymer body”. It is unclear if “darker” directed towards the pigment color, light color, shade, or the transparency. 
Pigment color and light color are opposites and the primary colors of light are the secondary colors of pigment (for example, white pigment color is black light color). As currently drafted, it is unclear if the limitation is directed to pigment color or light color. 
Also, as currently drafted, it is unclear if the insert member intended to be a “darker” shade of the same color of the polymer body (i.e. the polymer body is a light shade of orange and the insert member is a darker shade of orange).
Also, it is unclear if the insert member is intended to be less translucent/more opaque (“darker”) than the polymer body. 
Additionally, as currently drafted, the claim requires the insert member to have a darker color than the polymer body (“wherein the insert member has a darker color”). As best understood by the Examiner, only a portion of the insert member is required to be “darker” than the insert member. 
Furthermore, the term “darker” is a relative term which renders the claim indefinite. The term “darker” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. More specifically, it is unclear to what degree the insert is “darker” than the polymer body.
Claims 2-11 are indefinite because they depend on independent claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Lilley (US Patent No 3,528,189). 
Regarding claim 1, Lilley discloses a fishing lure (fishing lure; Fig 1) comprising: a translucent polymer body (transparent plastic body 15; Fig 1); and a separately formed insert member (photograph or other representation of bait fish 17; Fig 1) at least partially embedded in the polymer body (photograph 17 inserted into body 15 and sealed by known techniques; col 2, ln 30-45), the insert member being less translucent than the polymer body (the photograph 17 can be seen through the body 15 and is therefore less translucent than the body).  
Regarding claim 2, Lilley discloses the fishing lure of claim 1 as previously discussed. Lilley discloses wherein the insert member (photograph representation of bait fish 17; Fig 1) is completely embedded into the polymer body (As described in col 2, ln 30-35 the photograph is inserted into body 15 and sealed by known techniques so as to be waterproof. Therefore, the photograph is completely embedded into the body).
Claims 1-3 and 5-7 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Fasnacht (US Pub No 2005/0005498 A1). 
Regarding claim 1, Fasnacht discloses a fishing lure (lure 10; Fig 1-2) comprising: a translucent polymer body (frame 12 made from a transparent polymer material; para 0032-0034) and a separately formed insert member (jig head 32; Fig 1-2, para 0029-0032) at least partially embedded in the polymer body (liquid polycarbonate of the frame substantially surrounds the jig; para 0032), the insert member being less translucent than the polymer body (jig head 32 is made from a lead material with markings to resemble a small fish such as a minnow and can be seen through frame 12 which is made of a transparent polymer material; para 0031-0032).  
Regarding claim 2, Fasnacht discloses the fishing lure of claim 1 as previously discussed. Fasnacht further discloses wherein the insert member (jig head 32; Figs 1-2) is completely embedded in the polymer body (jig head 32 is substantially surrounded by the frame; para 0032).  
Regarding claim 3, Fasnacht discloses the fishing lure of claim 1 as previously discussed. Fasnacht further discloses wherein the insert member is opaque (para 0031 describes jig head 32 is a body typically made of lead, lead is an opaque material).  
Regarding claim 5, Fasnacht discloses the fishing lure of claim 1 as previously discussed. Fasnacht further discloses wherein the insert member (jig head 32) has a darker color than the polymer body (jig head 32 is made from lead which is an opaque material and frame 12 is made from a transparent material, therefore jig head 32 is “darker” than frame 12). 
Regarding claim 6, Fasnacht discloses the fishing lure of claim 5 as previously discussed. Fasnacht further discloses wherein the insert member is red, yellow, purple, black, orange, blue, or a combination or sub-combination thereof (para 0032 describes jig head 32 is made from lead, lead appears silver/blue/black to the human eye).  
Regarding claim 7, Fasnacht discloses the fishing lure of claim 1 as previously discussed. Fasnacht further discloses wherein the insert member is configured to be more rigid than the polymer body (jig head 32 is made of lead and frame 12 is made of a flexible polycarbonate material, therefore jig head 32 is more rigid than frame 12). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Lilley (US Patent No 3,528,189) in view of WLure Minnow Crankbait (sold on amazon). 
Regarding claim 4, Lilley discloses the fishing lure of claim 1 as previously discussed. Lilley discloses an insert member (photograph or other representation of bait fish 17). Lilley may not explicitly disclose the insert member is configured to appear as internal trauma in the polymer body. 
However, WLure discloses a lure (crankbait, shown in image below) configured to appear as internal trauma (the reddish/brown coloring of the crank bait resembles blood of an internal trauma which simulates the appearance of an injured bait fish). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the instant application to modify the invention of Lilley with the coloring disclosed by WLure. This would be done to improve the attractiveness of the lure to a targeted species since it is known that fish are attracted to bait fish which appear to be injured. 
Additionally, per MPEP 2144.01 I Aesthetic Design Changes, matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from prior art.

    PNG
    media_image1.png
    785
    785
    media_image1.png
    Greyscale

Figure 1. WLure Crankbait
Claims 8-9 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Fasnacht (US Pub No 2005/0005498 A1).
Regarding claim 8, Fasnacht disclose the fishing lure of claim 1 as previously discussed. Fasnacht does not explicitly disclose wherein the insert member is formed of a same polymer material as the polymer body. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the insert the same polymer material as the body, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. One of ordinary skill in the art would be motivated to use the same material for both the insert and the body because it would be more cost effective to manufacture since both parts are the same material. 
Regarding claim 9, Fasnacht discloses the fishing lure of claim 1 as previously discussed. Fasnacht does not explicitly disclose wherein the insert member is formed of rubber. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a rubber material for the insert, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. One of ordinary skill in the art would be motivated to use a rubber material for the insert since rubber is known in the art of fishing as a durable material which is desirable because it improves the life-span of the product. 
Claim 10 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Lilley (US Patent No 3,528,189) in view of Walsh (US Pub No 2019/0008128 A1).
Regarding claim 10, Lilley discloses the fishing lure of claim 1 as previously discussed. Lilley does not explicitly disclose a tail member extending back from a posterior portion of the polymer body, the tail member being configured in a spear-like shape at least as long as the polymer body. However, Walsh discloses a fishing lure (fishing lure 10) with a body (head portion 12) comprising a tail member (body portion 14) extending back from a posterior portion of the body (head portion 12; Fig 1), the tail member being configured in a spear-like shape at least as long as the polymer body (best seen in Fig 1).  
Lilley and Walsh teach analogous art to the claimed invention (fishing lures). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the instant application to modify the invention of Lilley by adding a tail member extending from the body as disclosed by Walsh. This would be done “to form a body that replicates a sea creature or animal, and can be used to attract fish” (Walsh, para 0033).
Claim 11 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Lilley (US Patent No 3,528,189) in view of Harris (US Pub No 2009/0277071 A1). 
Regarding claim 11, Lilley discloses the fishing lure of claim 1 as previously discussed. Lilley discloses eye portions on the opposite anterior sides of the lure with a variation in color (Fig 1). Lilley may not explicitly disclose eye portions protruding from opposite sides of an anterior portion of the polymer body, the eye portions having a coloring therein that differs from the polymer body. 
However, Harris discloses a fishing lure (lure 10) with a body (head 25) and eye portions (dumbbell eye portions 30; Figs 2-3) protruding from opposite sides of an anterior portion of the polymer body (Figs 2-3; para 0011-0013), the eye portions having a coloring therein that differs from the polymer body (the dumbbell eyes may further comprise a colorant… and may contain a pupil which is a different color; para 0011-0013).
	Lilley and Harris teach analogous art to the claimed invention (fishing lures). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the instant application to modify the invention of Lilley by adding eye portions protruding from opposite sides of an anterior portion of the polymer body as disclosed by Harris. This would be done to “attract different types of fish by using eye shaped members 45 that simulate the body parts they particularly like or by simulating the natural body parts of fish, insects or amphibians. This simulation can be enhanced by changing the size and shape of the eye shaped members” (para 0013). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Herrick (US-20060185217-A1), Fu (US-20060101701-A1), Stava (US-20030192227-A1), Bomann (US-20010039753-A1), Sokolowski (US-20210212301-A1), Essad (US-20040006909-A1), Harris (US-20090277071-A1), Gibson (US-20090265975-A1), Hawkins (US-20030024150-A1), Koppers (US-20210137084-A1), Webb (US-2670559-A), Wing (US-2599035-A), Layson (US-3186120-A), Wise (US-2596883-A), Sage (US-2573592-A), Marusak (US-5926993-A), Marusak (US-6058643-A), Thomas (US-4785569-A), Bond (US-5203105-A), Lucas (US-5349776-A), Schammel (US-20060075678-A1), Rudolph (US-6141900-A), and Jones (US-20120186135-A1).  
The cited prior art show fishing lures with polymer bodies, inserts, tail members, and eye members. The cited prior art also show fishing lures that resemble injured bait fish. Marusak (US-5926993-A) and Marusak (US-6058643-A) should be contemplated with respect to the translucent polymer body and insert member. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644